Citation Nr: 0730908	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  06-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946 and from August 1950 to June 1960.  The veteran's 
service records do confirm that he received the Purple Heart 
after being wounded in combat.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


FINDINGS OF FACT

1.  The veteran has a diagnosis of depressive disorder, not 
otherwise specified, which was not shown during service or 
for years thereafter and has not been related by competent 
medical evidence to the veteran's service.  

2.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

A psychiatric disorder to include PTSD was not incurred in, 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Preliminary Matters

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In February 2005 and June 2005, the veteran was provided with 
notice which adequately informed the veteran of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letters also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  

A March 2006 letter informed the veteran of the type of 
evidence necessary to establish a disability rating and an 
effective date.  While this notice was not provided prior to 
the first RO adjudication of the claim, the notice was 
provided prior to the transfer and certification of the 
veteran's case to the Board.  The veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the record does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
service personnel records, VA medical records, and provided 
the veteran with VA examinations.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

I.  Facts

The veteran's service medical records show no diagnoses of, 
or treatment for, mental or psychiatric disabilities.  The 
veteran's examination upon induction, dated August 1943, 
noted no psychiatric abnormalities.  Subsequent examinations 
dated January 1946, August 1950, March 1953, June 1954, and 
June 1960 similarly noted no psychiatric abnormalities, 
depression, or nervous trouble.  The veteran's service 
records do confirm that he received the Purple Heart after 
being wounded in combat.  

There is no evidence on file showing treatment for 
psychiatric problems until many years after service.

The veteran was afforded a VA examination for PTSD in June 
2005.  The examiner noted that the veteran received the 
Purple Heart for wounds received while on active duty in 
Korea, and noted that this conceded that Criterion A for PTSD 
(verified combat stressors) was met.  The veteran noted that 
he had a good relationship with one daughter and a strained 
relationship with his second daughter, as well as some 
friends.  The examiner noted that the veteran participated in 
a number of campaigns while serving in Korea and that the 
veteran was wounded in August 1952, when he was sent to 
recover dead and wounded soldiers.  The veteran also reported 
a past history of excessive alcohol use, and stated that he 
still uses alcohol on occasion but denied current heavy use.  
The veteran reported a history of nightmares, but clarified 
that he seldom has nightmares now.  The one recurrent 
nightmare reported by the veteran started after returning 
from World War II and concerned being attacked by rats.  
However, the veteran thought this nightmare was brought on by 
excessive drinking.  After Korea, the veteran occasionally 
had dreams about Chinese soldiers about once a month, and 
being chased by gangs in unfamiliar neighborhoods about twice 
a month.  The examiner noted that the veteran met Criterion B 
and C for PTSD, and reported repeated disturbing memories, 
thoughts or images, repeated disturbing dreams, feeling as if 
he were in combat again, feeling upset when being reminded of 
his military experiences, avoiding thinking or situations 
that reminded him of his military experience, difficulty 
concentrating, and feeling cut off from others.  
Significantly, however, the examiner found that the veteran 
did not endorse any significant symptoms for Criterion D.  

While the veteran did not meet all the criteria for a 
diagnosis of PTSD, the veteran endorsed items consistent with 
a self report of mild to moderately depressed mood, 
including; weight loss of nearly 15 pounds, not being able to 
enjoy things as much as he used to, feelings of being 
punished and disappointment, being more easily irritated, 
having less interest in other people, not sleeping well, and 
becoming more easily tired.  The examiner provided diagnoses 
of alcohol dependence in partial remission, and cognitive 
disorder.  A global assessment of functioning (GAF) score of 
68 was assigned.  The examiner opined that the veteran failed 
to completely meet the diagnostic criteria required for the 
diagnosis of PTSD.  The examiner also stated that it was not 
clear that the veteran's occupational and social functioning 
were in any way impaired throughout his life and that there 
was no evidence of impairment in either social or 
occupational impairment based on anything other than a 
history of excessive alcohol abuse.  Additionally the 
examiner opined that because the veteran failed to seek help 
from mental health services, it tended to minimize the 
likelihood of psychiatric problems.  

The veteran was afforded a second VA examination for PTSD in 
December 2005.  The examiner summarized the veteran's 
military combat experiences and injuries.  The examiner noted 
that the veteran endorsed both Criteria A (traumatic event) 
and B (re-experiencing) for PTSD.  Specifically, the veteran 
reported intrusive thoughts almost daily, including; thoughts 
about a buddy who was severely injured and his combat 
experiences in Korea and World War II.  The examiner noted 
that while the veteran reported distressing, recurring 
dreams, they did not appear to be related to his trauma.  The 
examiner also found that the veteran did no meet Criterion C 
(avoidance, D (hyperarousal), E (symptoms lasting more than 
one month), or F (disturbance causing clinically significant 
distress) for a diagnosis of PTSD.  The examiner noted the 
veteran's reported past history of alcohol use and noted that 
the veteran currently reported an occasional beer or shot of 
whiskey.  The examiner provided diagnoses of depressive 
disorder, not otherwise specified, and alcohol abuse in early 
partial remission.  A GAF score of 68 was provided.  The 
examiner noted that the veteran only met Criteria A and B for 
PTSD as he was awarded a Purple Heart and continued to 
experience intrusive thoughts.  The examiner stated that the 
veteran did meet the criteria for depressive disorder due to 
tearfulness and mildly depressed mood, but did not meet the 
criteria for any psychotic disorder or any manic symptoms.

A February 2006 PTSD outpatient evaluation noted that the 
veteran reported that the aspects of recalling traumatic 
events did not interfere with his ability to care for 
himself.  The veteran also reported being in close contact 
with several close friends, and that he had been feeling 
relatively well and bright.  Upon examination there were not 
abnormalities in his motor activity, speech, concentration, 
memories, thought content, perception, judgment, or insight.  
A diagnosis of depressive disorder, not otherwise specified 
was provided and a GAF score of 70 was assigned.  An April 
2006 VA mental health note indicated that the veteran 
reported a recurring nightmare from World War II and distress 
due to events in Iraq.  Upon examination there were not 
abnormalities in his motor activity, speech, concentration, 
memories, thought content, perception, judgment, or insight.  
His affect was noted to be euthymic and his mood was 
congruent.  A diagnosis of depressive disorder, not otherwise 
specified was provided and a GAF score of 70 was assigned.  A 
May 2006 indicated that the veteran still reported nightmares 
based on childhood and World War II events.  

The veteran submitted numerous VA medical records that 
reflected treatment for numerous other clinical conditions.  
However the treatment records did not reflect complaints of 
or treatment for any psychiatric condition, including PTSD 
until his VA examination dated June 2005.  


II.  Analysis

The veteran contends that he has a psychiatric disorder, to 
include PTSD, as a result of his active service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as a psychosis, 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, to 
include PTSD.  A review of the veteran's service medical 
records shows no complaints or findings indicative of any 
psychiatric problems during service or at separation.  The 
report of the veteran's 1960 examination prior to separation 
shows that the veteran was evaluated as psychiatrically 
normal.  

There is no competent medical evidence of record showing that 
a psychiatric disorder manifested to a compensable degree 
within one year of the veteran's separation from service; 
therefore, it is not presumed that a psychiatric disorder, 
including any psychosis, was incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

The first documentation of any psychiatric problem was a 
diagnosis of depressive disorder in 2005, approximately forty 
five years after service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between any aspect of the 
veteran's period of service and the depressive disorder 
diagnosed since 2005.  In fact, the June 2005 VA examiner 
noted that there was no evidence of impairment in either 
social or occupational functioning based on anything other 
than a history of excessive alcohol abuse.  In short, there 
is no objective medical evidence of record to link the 
veteran's current depressive disorder to service.  Therefore 
service connection for a depressive disorder is not 
warranted.

In sum, the preponderance of the competent evidence is 
against a finding of an in-service psychiatric disorder, 
manifestation of a psychiatric disorder within one year of 
separation of service, continuity of symptomatology 
associated with psychiatric disorder, or a nexus between the 
post service diagnosis of a depressive disorder and service.  
Thus, service connection for a psychiatric disorder 
(identified as depressive disorder) must be denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

In addition to his claim for service connection for a 
psychiatric disorder, the veteran has specifically advanced a 
claim for service connection for PTSD.
  
Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  
Here the evidence establishes that the veteran was wounded in 
combat, and the occurrence of an inservice stressor event is 
not in debate.  

The veteran contends that the numerous stressors he 
experienced during his in-service combat caused him to 
develop PTSD.  While the veteran's inservice stressor event 
is verified, the problem here is that the veteran has not 
been diagnosed with PTSD related to that event.  

There are current diagnoses of depression, not otherwise 
specified, however, there is no current diagnosis of PTSD.  
As detailed above in Section I, VA examiners noted the 
veteran's extensive military combat history and concluded 
that the veteran did not meet the criteria for a diagnosis of 
PTSD.  Both examiners provided the diagnosis of depressive 
disorder not otherwise specified.  Additionally, outpatient 
psychiatry evaluations and treatment records also show a 
diagnosis of depressive disorder and do not reflect a 
diagnosis of PTSD.  In absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no current 
diagnosis for PTSD, the claim for service connection for PTSD 
must be denied. 

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


